DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 1, 6, 8, 13 are amended in the reply filed on 08/11/2022 is acknowledged.
Applicant’s amendments with subsequent arguments in support of the amendments, see p. 6, filed 08/11/2022, with respect to claims 1-18 have been fully considered and are persuasive.  The 103 and 112 (b) rejections of 05/11/2022 have been withdrawn. 
Regarding the drawing amendments, Examiner acknowledges inclusion of “373” for the tip, but the specification objection is maintained due to “373” and “tip” not yet included in the specification. If Applicant has questions they may contact Examiner for an interview. 
Specification
The disclosure is objected to because of the following informalities: the “tip” is not in the specification.  (Maintained)
Appropriate correction is required.
The disclosure is objected to because of the following informalities: the added character reference “373” is not in the specification.  
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 6-8, 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record discloses a vertical wafer boat for a diffusion process, the vertical wafer boat comprising: a plurality of wafer racks, each of the plurality of wafer racks comprising: a vertical support member; and a plurality of wafer support arms extending from a sidewall of the vertical support member, each of the wafer support arms including a support body and a ledge: an upper portion of the support body having an upper non-contact side and an upper lateral side, and a lower portion of the support body has a lower non-contact side and a lower lateral side, wherein the upper non-contact side is parallel to the lower non-contact side, wherein the support body is located between the vertical support member and the ledge, centers of the support body and the ledge are horizontally aligned, and a vertical thickness of the ledge is smaller than a vertical thickness of the support body: wherein the sidewall of the vertical support member and the plurality of wafer support arms form a plurality of grooves; wherein the upper lateral side and the lower lateral side of the support body are parallel to the sidewall of the vertical support member; and wherein the ledge has a first contact side, and a tip side. 
However the prior art of record fails to reasonably disclose a second contact side, and the first contact side and the second contact side are located on opposing sides of the ledge, as set forth in the present claims. The apparatus of Herzog and/or pertinent cited references below fail to disclose the above limitations. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,921,773 discloses sloping corners in the slots in order for the wafer boat to be placed rightside up or upside down while preventing formation of particle protrusions (Fig. 4-5). US 2006/0011507 teaches many various pillar-shaped structures but no reasonable motivation. US 2005/0269242 teaches a stackable tray that is able to be right side up or upside down by stabilizing the wafer at four corners, but is not a vertical boat.  US 7181132 and US 5387067 teach boat shelves (51, Fig. 1) and wafer support shelfs (23, Fig. 3) respectively, which do not have the mirror bottom section with lower lateral side. US 20180130692 teaches a protrusion (22B) on a protrusion (22A, Fig. 6) on a single substrate holding member (10). US 5782361 discloses thin plate supporting portions (327, Fig. 8) having horizontally-supporting-plate (328) and shift preventing surface parts (329) on a top side of the 327’s (Fig. 8). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718